SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

141
CA 11-00130
PRESENT: SMITH, J.P., FAHEY, CARNI, SCONIERS, AND GORSKI, JJ.


GAIL E. RYE, PLAINTIFF-APPELLANT,

                      V                                          ORDER

LIFT LINE, INC. AND ROCHESTER GENESEE REGIONAL
TRANSPORTATION AUTHORITY, DEFENDANTS-RESPONDENTS.
(APPEAL NO. 2.)


CELLINO & BARNES, P.C., ROCHESTER (CHARLES F. BURKWIT OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

WOODS OVIATT GILMAN LLP, ROCHESTER (GRETA K. KOLCON OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Monroe County (Matthew
A. Rosenbaum, J.), entered October 28, 2010 in a personal injury
action. The order denied plaintiff’s motion for leave to renew and
reargue.

     It is hereby ORDERED that said appeal from the order insofar as
it denied reargument is unanimously dismissed (see Empire Ins. Co. v
Food City, 167 AD2d 983, 984) and the order is affirmed without costs.




Entered:    January 31, 2012                    Frances E. Cafarell
                                                Clerk of the Court